Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered January 12, 1994, convicting him, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People and drawing all reasonable inferences in their favor (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find defendant’s guilt was proven beyond a reasonable doubt. The *549minor inconsistencies between the testimony of the arresting officer and that of the undercover officer were evaluated by the jury and there is no reason to disturb its determination (People v Bleakley, 69 NY2d 490). Moreover, while no drugs or prerecorded money were recovered from defendant, there was ample time for defendant to dispose of such items before he was apprehended (see, People v Santiago, 206 AD2d 251, lv denied 84 NY2d 832). Concur — Sullivan, J. P., Ellerin, Kupferman, Ross and Tom, JJ.